United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1736
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Norberto A. Dangla-Sanchez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 4, 2014
                             Filed: November 7, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Norberto Dangla-Sanchez directly appeals after he pled guilty to a drug charge,
and the district court1 sentenced him to a prison term below his calculated Guidelines

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
range. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging an appeal waiver in Dangla-
Sanchez’s plea agreement, questioning the reasonableness of the sentence imposed,
and raising a claim of ineffective assistance of counsel.

       To begin, we decline to consider counsel’s ineffective-assistance claim on
direct appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007)
(ineffective-assistance claims are ordinarily deferred to 28 U.S.C. § 2255
proceedings). As to counsel’s challenge to the reasonableness of the sentence, we
enforce the appeal waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (court should enforce appeal waiver and dismiss appeal where it falls
within scope of waiver, plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result); see also United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability
of appeal waiver). Finally, having reviewed the record independently under Penson
v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal based upon the appeal waiver,
and we grant counsel leave to withdraw.
                       ______________________________




                                         -2-